Citation Nr: 1201019	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the April 2006 rating decision that the denied the claim for service connection for a psychiatric disorder, to include dysthymic disorder, anxiety disorder, personality disorder, and depression.

2.  Whether new and material evidence has been submitted to reopen a claim to service connection for a psychiatric disorder, to include dysthymic disorder, anxiety disorder, personality disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Board reviewed the claims file and finds that not all of the Veteran's service treatment records are associated with the claims file.  Specifically, the VA examiner who conducted the Veteran's March 2006 VA mental disorders examination indicated in the examination report that he reviewed the Veteran's service treatment records.  Included in these records were findings and recommendations from a September 28, 2005 Physical Evaluation Board (PEB), in which the Veteran was noted to have a pre-existing medical condition that was not permanently aggravated by her military service.  The examiner also indicated his review of an Informal Physical Evaluation Board, in which the Veteran noted to have a long history of depression and a personality disorder.  According to the examiner, the Veteran was essentially recommended for discharge from active duty service due to her psychiatric conditions.  However, it does not appear that the September 2005 PEB and the Informal Physical Evaluation Board are currently included in the claims file.  It is unclear as to why these records are no longer associated with the claims file and whether any attempts have been made to locate and re-obtain the missing records.      

In addition, when service treatment records are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is very high.

Based on the foregoing, it appears that portions of the Veteran's service treatment records may have been misplaced, records which are important to adjudicating the Veteran's claims.  The reason for these missing records is unclear.  In light of the foregoing, on remand, the RO/AMC should endeavor to locate the missing service treatment records associated with the September 2005 PEB and Informal Physical and re-associate said records with the Veteran's claims file.  If it is determined that the records cannot be located at the RO or by means provided by the Veteran, the RO/AMC should contact the National Personnel Records Center (NPRC) and/or all alternative sources, to obtain any available copies of these records and associate the records with the claims file.  Again, VA has strict obligations with respect to its duty to assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, the duty to assist requires that the Agency of Original Jurisdiction (AOJ) attempt to locate or reconstruct the portions of the Veteran's claims file that has been misplaced.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make all reasonable attempts to associate with the claims file all of the Veteran's service treatment records related to a September 2005 PEB and an Informal Physical Evaluation Board.  If it is determined that the service treatment records cannot be located at the RO or by means provided by the appellant, contact the National Personnel Records Center (NPRC), or any other appropriate service department and/or alternative sources, and obtain the Veteran's missing service treatment records.  If said records are not available, the RO/AMC should document for the record the search undertaken and the unavailability of the records and inform the Veteran of this fact.

2.  Thereafter, the RO/AMC shall review the Veteran's claims file and determine whether any additional development is warranted.  If further action is required, it shall be undertaken prior to further claims adjudication.

3.  The RO/AMC shall readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


